Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Cordero Brown, Appellant                              Appeal from the 124th District Court of
                                                      Gregg County, Texas (Tr. Ct. No. 42,258-
No. 06-14-00115-CR         v.                         B). Opinion delivered by Justice Burgess,
                                                      Chief Justice Morriss and Justice Moseley
The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Cordero Brown, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JULY 20, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk